479 So.2d 156 (1985)
AMERICAN MOTORISTS INSURANCE COMPANY and American Hospital Supply, Appellants,
v.
Geoffrey A. COLL, M.D. and the Florida Patients Compensation Fund, Appellees.
No. 85-951.
District Court of Appeal of Florida, Third District.
November 12, 1985.
Rehearing Denied December 30, 1985.
Adams, Kelley & Kronenberg and Jeffrey S. Breslow, Miami, for appellants.
James C. Blecke, Evan J. Langbein, Thomas R. Post, Miami, for appellees.
Before SCHWARTZ, C.J., and DANIEL S. PEARSON and FERGUSON, JJ.
*157 PER CURIAM.
We have for review an order striking a notice of workers' compensation lien filed by the appellant American Motorists Insurance Company, a workers' compensation carrier, which notice claimed that the carrier had paid increased workers' compensation benefits because of the alleged negligence of the appellees. We affirm the order upon a holding that a workers' compensation carrier is a party providing "collateral source benefits" as that term is defined in Section 768.50(2), Florida Statutes (1983), and is therefore legislatively disentitled to recover "the amounts of any such benefits from the defendant or any other person or entity, and no right of subrogation or assignment of rights of recovery shall exist." § 768.50(4), Fla. Stat. (1983).
Affirmed.